Citation Nr: 1754292	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from October 2005 to August 2007, and had prior and subsequent periods of active duty for training (ACDUTRA).  In August 2014, the Veteran enlisted in the United States Marine Corps and is currently serving on active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In January 2011, September 2012, March 2014, October 2014, January 2016, and February 2017 the case was remanded for additional development.  

This matter was previously before the Board in February 2017 but was remanded to the AOJ for further development.  Specifically, the AOJ was to obtain and associate with the claims file the Veteran's service treatment records from August 2014 to February 2017, and the Veteran's dates of active duty service.  If deemed necessary, The AOJ was to schedule the Veteran for another VA orthopedic examination.  The requested service treatment records were received and associated with the claims file in March 2017.  It was determined by the AOJ that another VA examination was not necessary to decide the Veteran's claim.  The Board finds there has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a current back disability for compensation purposes that is the result of a disease or injury incurred in or aggravated by military service.

2.  The Veteran does not have a current neck disability for compensation purposes that is the result of a disease or injury incurred in or aggravated by military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2.  The criteria for service connection for a neck disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2007 letter.  38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

STRs are associated with the claims file. All post-service treatment records identified by the Veteran have also been obtained by the VA. The Veteran has not identified any additional records that should be obtained prior to a Board decision. The Veteran has been afforded VA examinations in connection with his claim.  The Board finds June 2016 addendum opinion is adequate for the purposes of determining service connection, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C § 7104. The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308. The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., tenderness in the low back area; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection for Back and Neck Disabilities 

The Veteran has claimed entitlement to service connection for a back disability.  Further, the Veteran has claimed entitlement to service connection for a neck disability, to include as secondary to a back disability.  He asserts that while serving in Iraq, he developed back and neck disabilities from additional stress placed on his spine, neck, and hip from wearing combat gear.  Alternatively, he contends that he had back pain prior to service, but that it was not as severe.  

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection can also be established on a secondary basis.  Service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, (2) an already service-connected disability, and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  To rebut the presumption of soundness the burden is on VA to satisfy a two-prong test by showing by clear and unmistakable evidence that the Veteran's disability both existed prior to service and was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  

The Veteran enlisted in active service with the United State Marine Corps in August 2014.  During an August 2014 screening at the Marines Corps Recruit Processing Center the Veteran was medically evaluated and did not disclose an existing back or neck disability.  In the Veteran's November 2014 Post-Crucible assessment, the Veteran did not disclose an existing back or neck disability that might interfere with his training.  In November 2015, the Veteran completed a DD-Form 2807, Report of Medical History.  In completing this form, the Veteran selected "No" to "recurrent back pain or any back problems", "Numbness or tingling", "Any need to use corrective devices such as prosthetic devices, knee brace(s), back support(s), lifts or orthotics, etc., or any other "Bone, joint, or other deformity".  Further, the Veteran's November 2015 DD-Form 2808, Report of Medical Examination, noted the Veteran had a normal "Spine, and other musculoskeletal" system.  The November 2015 Report of Medical Examination is silent for any complaints of an existing or prior back or neck disability.  The Veteran's United States Marine Corps service treatment records are silent for any complaint of or treatment for back or neck disabilities.    

The Board acknowledges the Veteran's medical VA treatment records indicate the Veteran sought treatment for back pain in November 2005 and complained of frequent back pain in October 2009.  Additionally, an October 2007 VA examination indicates that the Veteran was diagnosed with a chronic mid and lower back strain.  A neck disability secondary to the Veteran's back disability was not found on examination.

However, a subsequent VA examination for back and neck disabilities in November 2011 indicated the Veteran did not have a back or neck disability, noting, "[At examination] there was no objective clinical or diagnostic evidence of pathology.  No diagnosis for claimed pre-existing complaints." 

A June 2016 VA addendum further addressed the Veteran's lack of a current disability and how that affects his presumption of soundness, stating:

[T]he [V]eteran was experiencing [low back pain], mid back pain and reports of neck pain prior to [the Veteran's active duty service entry date of October 2005].

It is this examiners opinion that a Thoracic/Lumbar strain [back disability] diagnosis was given when the [V]eteran subjectively reported back pain. A strain diagnosis is a nonspecific, meaning the patient has spine pain in the absence of any underlying condition that can be reliably identified. Lumbar/thoracic strain can be due to a stretching injury to the ligaments, tendons, and/or muscles of the thoracic or lumbar spine. The stretching incident results in microscopic tears of varying degrees in the tissues.  The vertebra are normal and without disease. Lumbar and or thoracic strain can occur because of overuse, improper use, or trauma. The diagnosis of strain is based on history, the location of the pain, and exclusion of nervous system injury.  Back strain lumbar or thoracic is an acute and transitory condition lasting in the general public from 2-8 weeks. The [V]eteran may have had an acute episode of strain in [2007] however it was clearly diagnosed based on [subjective] history as no diagnostic evidence of pathology was evident 4 years later in 2011...

As previously stated the veteran's clinical notes in [the Veteran's electronic claims file] from [2004 to 2007] document reports of [middle back], low back and neck pain all prior to his [active duty service entry date of October 2005.  Therefore it is this examiner's opinion that the mid back, lumbar and cervical spine disability entities diagnosed prior to [October 2005], provide clear and unmistakable evidence that such disability pre-existed the Veteran's service.

There is clear and unmistakable evidence that a disability pre-existed service, and in this examiner's opinion the pre-existing disability did NOT increase in
severity during the Veteran's service as evident by objective diagnostic x-ray reports, despite the Veteran's reports that his pain beginning during basic
training, riding on uneven roads while serving as a gunner on a Humvee, and of carrying heavy gear.  [Subjective] reports alone do not constitute a diagnosis.  

The [V]eteran has no clinical or diagnostic evidence of a lumbar spine disability therefore aggravation is not possible.

Regarding the Veteran's claimed neck disability, the June 2016 addendum opinion noted:

The 2011 C&P c-spine [neck disability] exam and x-ray were normal... "C-spine: Normal alignment with an intact odontoid and good craniocervical and atlantoaxial positioning. Normal vertebral height, density, and general appearance. There is no spinous process avulsion fracture. The facets are normally aligned and spaced. No soft tissue mass or thickening and open tracheal airway.  Discs are well preserved. Impression: Negative exam". Mild DDD does not heal or resolve, after 4 years the condition would remain essentially the same or it would have progressed depending on intercurrent events. It is this examiner's opinion that if the [V]eteran had mild [degenerative] disease in 2007 it would have been evident in 2011, 4 years later.  [H]owever as of 2011 the [V]eteran had no diagnostic evidence of c-spine pathology.

The Board finds the medical evidence, particularly the June 2016 opinion, to be highly probative.  The June 2016 VA examiner reviewed the claims file and provided a highly detailed and well-reasoned rationale for her conclusions.  

The Board finds the probative evidence of record does not establish that the Veteran has a current back or neck disability.  The disability shown in service was noted by the June 2016 examiner to have been acute, not chronic and not present during the appeal period.  

Accordingly, service connection for back disability is not warranted on a direct basis.  Further even if the Veteran had a neck disability for VA purposes, as service connection is not warranted for a back disability, service connection for a neck disability cannot be granted on a secondary basis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C. §§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim).  

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent medical evidence of any such functional loss.  As described above, the most probative evidence of record does not suggest that there is any specific functional loss due to back pain.  

Additionally, the Board finds there is clear and unmistakable evidence to establish the Veteran had back injury prior to his active duty service beginning in October 2005 based upon the June 2016 opinion.  The Board further finds that the above discussed medical examinations, addendum opinion, and Veteran's Report of Medical History and Report of Medical Examination are affirmative evidence that the Veteran's pre-existing back injury was not aggravated by his active duty service as no back disability has been found following separation from service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.   

The Board acknowledges the Veteran's submitted buddy statement regarding the back pain experienced by the Veteran in December 2005, and the Veteran's sworn statements and testimony regarding his back and neck pain.  The Veteran is competent to report his back pain.  His assertions regarding its continued presence are also credible.  However, his contention that he has a back disability for VA purposes is not probative.  Determining the existence and etiology of the claimed back and neck disabilities would require medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Furthermore, competent medical professionals have reviewed his claims file and provided detailed and well-reasoned opinions that are highly probative.  The probative value of the lay assertions is low.

The November 2011VA examination and June 2016 addendum opinions are the most probative evidence of record.  The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's claimed back and neck disabilities.  38 C.F.R. §§ 3.303, 3.310.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied. 


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


